Citation Nr: 1708195	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-08 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  While his claims were pending, the Veteran died in July 2013.  His death certificate lists intracranial hemorrhage and hypertension as cause of death.  The appellant is his surviving spouse and has been substituted as appellant in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia, due to appellant's change of address.  

The claims file shows that the Veteran had requested a hearing before the Board in order to present his testimony.  The Board does not presume that the widow wishes to testify in a Board hearing, and there is no indication in the file that she has requested a hearing.  If the appellant would like a hearing before the Board, she may request one on remand.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus type II.

2.  The evidence shows that the Veteran served on the inland waterways of the Republic of Vietnam in December 1965.

CONCLUSION OF LAW

The Veteran's diabetes mellitus type II was due to his presumed herbicide exposure that was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus type II, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  Pursuant to Gray v. McDonald, 27 Vet. App. 313 (2015), and in accordance with VA Adjudication Procedures M21-1, Part IV, Subpart ii and 38 U.S.C.A. § 1116, the presumption of herbicide exposure is afforded to identified ships that operated temporarily on Vietnam's inland waterways.

Here, the Veteran served aboard the USS Samuel B. Roberts in December 1965 while it was operating on the Mekong River Delta and Saigon River, inland waterways in Vietnam.  See Veteran's Service Personnel Records; Veteran's March 1973 Transcript of Sea Service; and VA's Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents Report.  The Veteran is therefore presumed exposed to herbicides.  

The Veteran had a diagnosis of diabetes mellitus type II during the claims period.  See July 2010 Private Physician's Letter.  As diabetes mellitus type II is a disease listed for presumptive service connection for herbicide exposure, the presumption applies to the Veteran.  Accordingly, the Board finds that the criteria for service connection for diabetes mellitus type II have been met.


ORDER

Service connection for diabetes mellitus type II is granted.


REMAND

As to the claim for service connection for hypertension, the Board finds that remand is appropriate in order to obtain medical opinion regarding the onset and etiology of the Veteran's hypertension.  During a September 2006 VA examination for an unrelated claim, the Veteran reported that he had taken medication for hypertension for the prior twenty years.  In an April 2010 statement, the Veteran reported that he experienced high blood pressure during service.  The Veteran's service treatment records are in accord with the Veteran's report.  The Veteran's October 1963 service entrance examination shows a blood pressure reading of 126/70.  A November 1963 STR shows a reading of 136/78.  A May 1965 STR shows a reading of 136/90.  June 1965 STRs show readings of 160/90, 150/90, 120/80, 142/78, and 144/104.  These STRs also show that the Veteran was diagnosed with labile hypertension.  The Veteran's October 1967 separation examination noted a reading of 140/80.  In light of the Veteran's reports, and indications of high blood pressure readings and a labile hypertension diagnosis during service, the Board finds that medical opinion is needed regarding whether the Veteran's hypertension manifested in service or within a year of separation from service, or was otherwise related to service, to include as a result of herbicide exposure.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from November 2011 to July 2013.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the appellant may identify relevant to the claim.

2.  Obtain any additional VA treatment records, including those dated from August 2011 to July 2013.

3.  After completing the above development, obtain VA medical opinion from an appropriate medical professional regarding the onset and etiology of the Veteran's hypertension.  The opinion provider should review the claims file and note that review in the report.  

The medical professional should opine as to whether it is as likely as not (a 50 percent or greater probability) that the Veteran's hypertension first manifested in service, manifested to a compensable degree within one year of service discharge (i.e., October 1968), OR is otherwise related to service, to include as a result of the Veteran's presumed herbicide exposure.

In so opining, the medical professional should consider all medical and lay evidence, to include the Veteran's September 2006 statement that he had taken medications for hypertension for the prior twenty years, the Veteran's April 2010 statement that he experienced high blood pressure during service, and the Veteran's service treatment records, particularly the October 1963 blood pressure reading of 126/70, the November 1963 reading of 136/78, the May 1965 STR reading of 136/90, the June 1965 readings of 160/90, 150/90, 120/80, 142/78, and 144/104, the October 1967 reading of 140/80, and the June 1965 diagnosis of labile hypertension.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in the report.

4.  Readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


